Name: 1999/21/EC, Euratom: Council Decision of 14 December 1998 adopting a multiannual framework programme for actions in the energy sector (1998-2002) and connected measures
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  energy policy
 Date Published: 1999-01-13

 Avis juridique important|31999D00211999/21/EC, Euratom: Council Decision of 14 December 1998 adopting a multiannual framework programme for actions in the energy sector (1998-2002) and connected measures Official Journal L 007 , 13/01/1999 P. 0016 - 0019COUNCIL DECISION of 14 December 1998 adopting a multiannual framework programme for actions in the energy sector (1998-2002) and connected measures (1999/21/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and, in particular, Article 235 thereof,Having regard to the Treaty establishing the European Atomic Energy Community and, in particular, Article 203 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Having regard to the opinion of the Committee of the Regions (4),(1) Whereas the Commission communicated its views on the future of Community energy policy to the Council in its White Paper 'An energy policy for the European Union` of 13 December 1995; whereas the Council adopted a resolution on this White Paper on 8 July 1996 (5);(2) Whereas energy is a vital factor in the economic and social development of the Community;(3) Whereas the Community's dependence on external energy supplies is set to increase significantly in the years to come;(4) Whereas the competitiveness of European business is heavily influenced by the level of energy costs;(5) Whereas it is necessary for the quality of life of citizens to ensure that the development of energy production and consumption is compatible with environmental protection objectives;(6) Whereas, in view of the strategic challenges facing the Community, the objectives of energy actions should focus in particular on security of supply, competitiveness and protection of the environment;(7) Whereas the balanced achievement of these objectives requires particular attention to be devoted to the transparency, coherence and coordination of all of the energy actions taken at Community level;(8) Whereas the Council, when it adopted Regulation (EC) No 701/97 of 14 April 1997 amending a programme to promote international cooperation in the energy sector - Synergy programme (6), considered that it would be opportune for the Commission to present a communication on all the Community programmes with an energy component, which could be followed by a proposal on the establishment of a framework programme for energy;(9) Whereas the Commission presented a communication 'An overall view of energy policy and actions`, from which it emerges that the Community is pursuing a great many actions, but that these are scattered either between different energy policy programmes or various Community policies;(10) Whereas it is necessary to ensure the management, complementarity and optimum use of budget resources;(11) Whereas only a truly integrated and coordinated approach to Community actions in the energy field will enable the development of a coherent and effective policy which ensures that proper account is taken of all the aspects of the problems to be resolved;(12) Whereas this coherent and effective policy must apply both to energy policy programmes as such and to the energy components of other Community policies;(13) Whereas it is therefore necessary to define and establish a multiannual framework programme for the actions taken under the Community's energy policy;(14) Whereas this framework programme should be implemented in the form of horizontal and thematic programmes;(15) Whereas the horizontal programmes cover shared analyses and market monitoring, and international energy cooperation;(16) Whereas the thematic programmes concern the promotion of renewable energy sources, the promotion of energy efficiency, the promotion of clean and efficient use of solid fuels, and actions in the nuclear sector, relating to the safe transport of radioactive materials and to safeguards and industrial cooperation to promote certain aspects of the safety of nuclear installations in the countries currently participating in the TACIS programme;(17) Whereas, in view of the context and the specific structures within which energy actions relating to trans-European networks are conducted, the structures and the manner in which such actions are implemented should be maintained in the appropriate framework;(18) Whereas, in view of the context and the specific structures within which energy actions relating to RTD are conducted, the structures and the manner in which such actions are implemented will continue to conform with the arrangements and procedures of the RTD framework programme; whereas, however, cooperation and coordination with the other structures should be enhanced;(19) Whereas the principle of seeking the greatest possible coherence calls for the setting up of a single committee for the whole of the framework programme and its constituent actions;(20) Whereas the single committee will assist the Commission in ensuring the greatest possible transparency and the dissemination of information between all the parties concerned; whereas a summary report on energy actions undertaken under various Community policies should be presented to this committee in order to ensure greater consistency of such actions; whereas, in view of the variety and technical complexity of the questions to be addressed, the single committee and the Commission should seek the assistance of appropriate experts where necessary; whereas the single committee will ensure that duplication of work between the programmes of this framework programme as well as in relation to other programmes of the Community will be avoided;(21) Whereas, on the basis of key energy policy indicators, regular reports should be drawn up on the implementation of this framework programme; whereas, notwithstanding the systematic, regular evaluation of the actions, this framework programme and its specific programmes should be the subject of a mid-term review by independent experts;(22) Whereas, without prejudice to the role of Member States and taking into account the principle of subsidiarity and the principle of proportionality in accordance with Article 3b of the Treaty establishing the European Community, the above objectives of energy policy and the boosting and coordination of energy actions carried out under the energy policy proper and in the framework of other Community policies should also be implemented at Community level;(23) Whereas provision for the participation of third countries should be made in the specific programmes;(24) Whereas a financial reference amount within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995 (7), is included in this Decision for the entire duration of this framework programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaties; whereas account should be taken of the fact that a new financial perspective will be negotiated during the course of this framework programme; whereas, once the next financial perspective is drawn up, the funding of actions carried out in the priority areas of promotion of renewables and energy efficiency could be reviewed;(25) Whereas the Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community do not provide powers for the adoption of this Decision, the purpose of which is the coordination of all aspects of energy policy, other than those provided for in Article 235 and Article 203 of those Treaties respectively; whereas the specific programmes which will implement this framework programme will each be adopted on the appropriate legal basis,HAS ADOPTED THIS DECISION:Article 1 1. A multiannual framework programme for Community actions in the field of energy, hereinafter referred to as the 'framework programme`, is hereby adopted for the period 1998-2002.2. This framework programme shall primarily contribute to the balanced pursuit of the following priority objectives of energy policy:- security of supply,- competitiveness,- protection of the environment.3. This framework programme shall continue to greater transparency, coherence and coordination of all the Community's actions and other measures in the field of energy, as well as to an efficient use of financial resources, and ensure that these measures combine effectively with the actions taken in the framework of other Community policies.Complementarity with relevant initiatives of the Member States, and Community initiatives conducted for example in the framework of research policy or trans-European networks, shall be sought.Article 2 1. This framework programme shall be implemented through six specific programmes of a horizontal or thematic nature corresponding to the following actions:(a) development, in cooperation with the Member States, of a programme for regular monitoring of the evolution of the energy markets and trends, so that policy decisions relating to energy can be taken on the basis of a shared analysis;(b) reinforcement, within the scope of this framework programme, of international cooperation in the energy field;(c) promotion of renewable energy sources;(d) encouragement of rational and efficient use of energy resources;(e) promotion of the use of environmentally compatible technologies in the solid fuels sector;(f) activities in the nuclear sector relating to safe transport of radioactive materials and also to safeguards and industrial cooperation in order to promote safety in nuclear facilities in countries included in the TACIS programme.2. Each specific programme, the duration of which shall coincide with the period of application of this framework programme, shall set out the arrangements for its implementation.3. Implementation of this framework programme may give rise, within its scope, to additional Community initiatives in accordance with the procedures of the Treaties. It may also lead to cooperation with third countries or international organisations.Article 3 1. The financial reference amount for the implementation of this framework programme shall be ECU 170 million. Of this amount, ECU 68 million is for the period 1998 to 1999.The financial reference amount for the period 2000 to 2002 shall be reviewed if the amount of ECU 102 million is not consistent with the financial perspective for that period.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Financial reference amounts shall also be established for each specific programme.2. The detailed rules for financial participation by the Community in actions taken under this framework programme shall be laid down in accordance with the provisions of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (8).Article 4 1. The Commission shall be responsible for the implementation of this framework programme and for drafting guidelines applicable to the actions and measures to be taken under each of its specific programmes. These guidelines shall be adopted in accordance with the rules set out in paragraph 2.The Commission shall present annually a summary report on energy actions undertaken under the various Community policies to the Committee referred to in paragraph 2.2. The Commission shall be assisted in the management of this framework programme by a Committee composed of representatives of the Member States and chaired by the representative of the Commission.The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty establishing the European Community in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:the Commission shall defer application of the measures which it has decided for a period of not more than three months from the date of such communication,the Council, acting by qualified majority, may take a different decision within the time limit referred to in the previous subparagraph.Article 5 1. The Commission shall examine each year the state of implementation of this framework programme and its specific programmes. It shall assess the overall effectiveness of this framework programme, the scope of which is defined in Article 2(1), including improvements in coordination between actions with an energy component, and its contribution to the objectives of Community policy. It shall also assess whether the objectives, priorities and financial resources are still appropriate to the changing situation. The Commission shall report on the results of this assessment to the European Parliament and the Council and, if necessary, submit proposals to adapt or supplement this framework programme and/or its specific programmes.2. In the third year of the period of application of this framework programme and at all events before submitting its proposals for the establishment of a subsequent framework programme, the Commission shall have an external assessment conducted by independent experts of the overall implementation of the Community actions carried out under this framework programme. The Commission shall communicate the conclusions thereof, together with its comments, to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions. Before sending these conclusions and comments, the Commission shall consult the Committee referred to in Article 4(2).3. The independent experts referred to in paragraph 2 shall be appropriately qualified and chosen by the Commission in a balanced manner.Article 6 Before the end of 2000, the Council, in accordance with the relevant provisions of the Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community, shall review this framework programme for the remaining period of its duration on the basis of a communication from the Commission taking into account the priorities of energy activities, and in particular of the SAVE (9) and Altener (10) programmes.Article 7 This Decision is addressed to the Member States.Done at Brussels, 14 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 46, 11. 2. 1998, p. 7.(2) OJ C 328, 26. 10. 1998.(3) OJ C 214, 10. 7. 1998, p. 44.(4) OJ C 315, 13. 10. 1998, p. 1.(5) OJ C 224, 1. 8. 1996, p. 1.(6) OJ L 104, 22. 4. 1997, p. 1. Regulation as amended by Regulation (EC) No 2598/97 (OJ L 351, 23. 12. 1997, p.16)(7) OJ C 102, 4. 4. 1996, p. 4.(8) OJ L 356, 31. 12. 1977, p. 1. Regulation as last amended by Regulation (EC) No 2444/97 (OJ L 340, 11. 12. 1997, p. 1).(9) OJ L 335, 24. 12. 1996, p. 50.(10) OJ L 159, 3. 6. 1998, p. 53.